DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see p. 9, filed August 23, 2022, with respect to the objection have been fully considered and are persuasive.  The objection to Claim 20 has been withdrawn. 
3.	Applicant’s arguments with respect to claim(s) 1-10, 12-19, 21, and 22 have been considered but are moot because new grounds of rejection are made in view of Dasgupta (US 20210312284A1).
4.	Applicant's arguments filed August 23, 2022, with respect to Claims 11 and 20 have been fully considered but they are not persuasive.  Applicant argues that Dasgupta does not remedy the shortcomings of Mehr (US 20180341248A1) (p. 19).
In reply, the Examiner points out that Dasgupta teaches training a machine-learning software model to predict a behavior of the real-world sensor in a subsequent real-world industrial plant process to produce a trained machine-learning software model; and predicting a behavior of a real-world version of the sensor in the subsequent real-world industrial plant process with the trained machine-learning software model (verification of the output of a sensor, each machine learning network connecting a plurality of driving sensors associated with the target sensor and trained using simulation data, machine learning network having an output representative of the target sensor, machine learning network being trained with real-time data from the industrial plant and a processor for comparing an output of the machine learning network to a real output of the target sensor, based on the comparison, the estimated value is output when the values do not match and the sensor output is flagged as an error, Abstract).  Since Mehr teaches a manufacturing process [0163], this teaching from Dasgupta can be implemented into the manufacturing process of Mehr to include training the machine-learning software model to predict the behavior of the real-world sensor in a subsequent real-world manufacturing process; and predicting a behavior of a real-world version of the sensor in the subsequent real-world manufacturing process with the trained machine-learning software model.  
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim(s) 1-4, 6, 8, 9, 11-15, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehr (US 20180341248A1) and Dasgupta (US 20210312284A1).
9.	As per Claim 1, Mehr teaches a method comprising:  simulating, with computer-based software, a manufacturing process, to produce virtual data about the process (process simulation data, [0029], [0133], additive manufacturing system, comprising process simulation tools, [0163]); identifying process parameters for a real-world version of the process ([0136]; Said paragraph lists a plurality of process parameters used for monitoring and optimization of the process, meaning that said parameters are identified (e.g. the melt pool)), providing a real-world sensor to sense a parameter associated with the real-world version of the process ([0136] discloses a variety of sensors for monitoring said parameters); receiving sensor readings from the real-world sensor while the real-world version of the process is being performed ([0136], “monitoring various process parameters in real-time”; The sensor readers are received while the real-world version is being performed); and training a machine-learning software model to predict a behavior of the real-world sensor based on the virtual data about the process, the process parameters, and the sensor readings to produce a trained machine-learning software model ([0133], “derived by machine learning algorithm that has been trained using the training data set”. The training dataset is of D1 comprises simulation data and characterization data, obtained from sensors (see [0135-0138])).
However, Mehr does not teach training the machine-learning software model to predict the behavior of the real-world sensor in a subsequent real-world manufacturing process; and predicting a behavior of a real-world version of the sensor in the subsequent real-world manufacturing process with the trained machine-learning software model.  However, Dasgupta teaches training a machine-learning software model to predict a behavior of the real-world sensor in a subsequent real-world industrial plant process to produce a trained machine-learning software model; and predicting a behavior of a real-world version of the sensor in the subsequent real-world industrial plant process with the trained machine-learning software model (verification of the output of a sensor, each machine learning network connecting a plurality of driving sensors associated with the target sensor and trained using simulation data, machine learning network having an output representative of the target sensor, machine learning network being trained with real-time data from the industrial plant and a processor for comparing an output of the machine learning network to a real output of the target sensor, based on the comparison, the estimated value is output when the values do not match and the sensor output is flagged as an error, Abstract).  Since Mehr teaches a manufacturing process [0163], this teaching from Dasgupta can be implemented into the manufacturing process of Mehr to include training the machine-learning software model to predict the behavior of the real-world sensor in a subsequent real-world manufacturing process; and predicting a behavior of a real-world version of the sensor in the subsequent real-world manufacturing process with the trained machine-learning software model.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehr to include training the machine-learning software model to predict the behavior of the real-world sensor in a subsequent real-world manufacturing process; and predicting a behavior of a real-world version of the sensor in the subsequent real-world manufacturing process with the trained machine-learning software model because Dasgupta suggests that prior art methods of validating sensor information have the disadvantages of being time-consuming, costly, some level of noise on all sensors can affect the conclusion, difficult to correct the sensor to an acceptable range, and thus this method verifies the output of a sensor in a way that does not have those disadvantages [0002] (Abstract).
10.	As per Claim 2, Mehr teaches wherein simulating the process with the computer-based software application to produce the virtual data about the process comprises:  providing a computer-aided design (CAD) model of a part associated with the process; and producing virtual data about a machine tool path for the process with computer-based software based on the CAD model (providing real-time adaptive control of deposition processes, e.g., additive manufacturing, a) providing an input design geometry for an object (a 3D CAD model), b) providing a training data set, wherein the training data set comprises process simulation data for a plurality of design geometries that are the same as or different from the input design geometry of step (a), c) providing a predicted optimal set or sequence of process control parameters for fabricating the object, wherein the predicted optimal set of process control parameters are derived using a machine learning algorithm that has been trained using the training data set of set (b), [0133]).
11.	As per Claim 3, Mehr teaches wherein the process is a manufacturing process (Abstract, [0028]) and the machine tool path is for a machine to manufacture a part represented in the CAD model (conversion of a CAD design for a three-dimensional object to a continuous, spiral wound two-dimensional layer and associated helical tool path for deposition of material using an additive manufacturing process, tool path for a robotically manipulated deposition tool and simulation of the resulting object fabricated using an additive manufacturing process, [0012], [0087-0099]).
12.	As per Claim 4, Mehr teaches wherein the manufacturing process is an additive manufacturing process (Abstract, [0028]), and wherein the machine comprises a build platform, a powder bed atop the build platform; and a heat source configured to deliver heat into various portions of the powder bed to create the part (layer of powder is pushed onto the build platform and heated by a laser, after the part is complete, one removes it from the powder bed, [0048]).
13.	As per Claim 6, Mehr teaches wherein the process parameters for the machine to perform the real-world version of the manufacturing process comprise power data [0052-0057], speed data (traverse speed impacts the amount of material deposited per unit length and the input energy per unit length, [0067], [0072], precise shape of the individual layers are influenced by the motion control system’s speed, [0073]), and pattern data for the heat source in the additive manufacturing process (a tank of liquid ultraviolet curable resin is used in combination with a scanned laser beam to cure on thin layer of resin at a time according to a two-dimensional exposure pattern, [0045]).
14.	As per Claim 8, Mehr teaches wherein the process parameters are for a machine to perform the real-world version of the process based on the virtual data about the machine tool path [0133].
15.	As per Claim 9, Mehr teaches further comprising:  optimizing the process parameters using a trained version of the machine-learning software application (machine learning algorithm used to run the automated process control may be configured to adjust the process control parameters in real-time to maximize a reward function in order to optimize the deposition process, machine learning algorithm used to run the process control method will seek to optimize the reward function by identifying the current state of the part under fabrication, comparing the current state to the design target, and adjusting process control parameters in order to minimize the difference between the two states (based on past learning provided by the training data set), [0139], by using the learned process model to loo a bit further into the future, one can optimize the process control parameter adjustments for the next N build states, learned model may be used to determine a sequence of actions that optimizes the sum of reward values for the next N state, loop is repeated until the part is complete, and provides adaptive control of the deposition process to provide for rapid optimization and adjustment of the process control parameters used, as well as improved process yield, process throughput, and quality of the parts, [0140]).
16.	As per Claim 11, However, Mehr does not teach further comprising:  predicting a behavior of the real world sensor during the process with the machine-learning software model; comparing the predicted behavior to an actual behavior of the real-world sensor during the process; and detecting an anomaly in sensor behavior based on the comparison.  However, Dasgupta teaches further comprising:  predicting a behavior of the real world sensor during the process with the machine-learning software model; comparing the predicted behavior to an actual behavior of the real-world sensor during the process; and detecting an anomaly in sensor behavior based on the comparison (verification of the output of a sensor, each machine learning network connecting a plurality of driving sensors associated with the target sensor and trained using simulation data, machine learning network having an output representative of the target sensor, machine learning network being trained with real-time data from the industrial plant and a processor for comparing an output of the machine learning network to a real output of the target sensor, based on the comparison, the estimated value is output when the values do not match and the sensor output is flagged as an error, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehr to include predicting a behavior of the real world sensor during the process with the machine-learning software model; comparing the predicted behavior to an actual behavior of the real-world sensor during the process; and detecting an anomaly in sensor behavior based on the comparison because Dasgupta suggests that prior art methods of validating sensor information have the disadvantages of being time-consuming, costly, some level of noise on all sensors can affect the conclusion, difficult to correct the sensor to an acceptable range, and thus this method verifies the output of a sensor in a way that does not have those disadvantages [0002] (Abstract).
17.	As per Claim 12, Claim 12 is similar in scope to Claim 8, except that Claim 12 is directed to a system comprising: a computer comprising: a computer-based processor; and a computer-based memory storing computer-executable instructions that, when executed by the computer-based processor, cause the computer-based processor to perform the method of Claim 8.  Mehr teaches a system comprising: a computer comprising: a computer-based processor; and a computer-based memory storing computer-executable instructions that, when executed by the computer-based processor, cause the computer-based processor to perform the method (one or more processors execute a sequence of machine-readable instructions, which are embodied in a program, the instructions are stored in a memory location, the instructions are directed to the CPU, which subsequently program the CPU to implement the methods of the present disclosure, [0168]).  Thus, Claim 12 is rejected under the same rationale as Claim 8.
18.	As per Claim 13, Claim 13 is similar in scope to Claim 2, and therefore is rejected under the same rationale.
19.	As per Claim 14, Mehr teaches wherein the process is a manufacturing process (Abstract, [0028]) and the virtual data about the process comprises virtual data about a machine tool path for the one or more machines (predicted optimal tool path may be locally modified during the deposition process in response to closed-loop feedback control, [0099]).
20.	As per Claim 15, Claim 15 is similar in scope to Claim 4, except that Claim 15 has the additional limitations that the machine is a three-dimensional (3D) printer.  Mehr teaches that the machine is a 3D printer (fused deposition modeling (FDM), fused deposition modeling is one of the most common forms of 3D printing, FDM printers, [0047]).  Thus, Claim 15 is rejected under the same rationale as Claim 4 along with this additional teaching from Mehr.
21.	As per Claims 17 and 20, these claims are similar in scope to Claims 6 and 11 respectively, and therefore are rejected under the same rationale.
22.	As per Claim 21, Mehr teaches wherein the process parameters for the real-world version of the process are parameters for entering into a machine configured to perform the process, the method further comprising:  entering the identified process parameters into a real-world machine configured to perform the process (adjusting one or more process control parameters (e.g., based on past “learning” provided by the training data set), [0139]).
23.	Claims 5, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehr (US 20180341248A1) and Dasgupta (US 20210312284A1) in view of Roychowdhury (US 20180345382A1) and Higgs (US 20190070787A1).
24.	As per Claim 5, Mehr and Dasgupta are relied upon for the teachings as discussed above relative to Claim 4.
However, Mehr and Dasgupta do not teach wherein the virtual data about the machine tool path comprises power data and pattern data for the heat source in the additive manufacturing process.  However, Roychowdhury teaches wherein the virtual data about the machine tool path comprises power data and pattern data for the heat source in the additive manufacturing process (simulated array linear beam spot pattern 400, corresponding simulated array uniform power density distribution 404, [0040], additive manufacturing systems, fabricating a component using a simulated laser array, [0001]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehr and Dasgupta so that the virtual data about the machine tool path comprises power data and pattern data for the heat source in the additive manufacturing process because Roychowdhury suggests that this facilitates tailoring the generated beam spot pattern and power density to improve the overall additive manufacturing process [0048].
	However, Mehr, Dasgupta, and Roychowdhury do not teach wherein the virtual data about the machine tool path comprises speed data in the additive manufacturing process.  However, Higgs teaches wherein the virtual data about the machine tool path comprises speed data in the additive manufacturing process (generating parameters to guide a spreading process of a three dimensional printer, generating a virtual powder model which mimics the actual powder, performing virtual spreading simulations, experimentally validating virtual spreading, [0008], results of the design of simulations may be delivered to a 3D printer via a spreading processing map, this process map may relate the 3D printer spreader parameters of translation and rotational speeds to the spread layer parameters, [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehr, Dasgupta, and Roychowdhury so that the virtual data about the machine tool path comprises speed data in the additive manufacturing process because Higgs suggests that this increases the efficiency of spread [0061].
25.	As per Claim 16, Claim 16 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
26.	As per Claim 22, Claim 22 is similar in scope to Claims 5 and 21, except that Claim 22 teaches an additive manufacturing machine and subsequently manufacturing a real part using a process that includes additive manufacturing.  Mehr teaches an additive manufacturing machine and subsequently manufacturing a real part using a process that includes additive manufacturing [0027].  Thus, Claim 22 is rejected under the same rationale as Claims 5 and 21 along with this additional teaching from Mehr.
27.	Claims 7, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehr (US 20180341248A1) and Dasgupta (US 20210312284A1) in view of Blom (US 20190001655A1).
28.	As per Claim 7, Mehr and Dasgupta are relied upon for the teachings as discussed above relative to Claim 4.
However, Mehr and Dasgupta do not teach wherein the real world sensor is a photodiode sensor configured to sense light in the machine produced by the additive manufacturing process.  However, Blom teaches wherein the real world sensor is a photodiode sensor configured to sense light in the machine produced by the additive manufacturing process (dynamically adapting additive manufacturing of a part, receive current sensor information of at least one current sensor reading of a melt pool from a build of the part in progress, [0005], optical detector 38 configured to detect electromagnetic radiation 40 generated by melt pool 22, [0043], optical detector 38 includes a photodiode, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehr and Dasgupta so that the real world sensor is a photodiode sensor configured to sense light in the machine produced by the additive manufacturing process as suggested by Blom.  It is well-known in the art that a photodiode sensor has many advantages such as low noise, ruggedized to mechanical stress, low cost, compact and light weight, long lifetime, and no high voltage required.
29.	As per Claim 18, Claim 18 is similar in scope to Claim 7, except that Claim 18 has the additional limitations that the machine is the 3D printer.  Mehr teaches that the machine is the 3D printer (fused deposition modeling (FDM), fused deposition modeling is one of the most common forms of 3D printing, FDM printers, [0047]).  Thus, Claim 18 is rejected under the same rationale as Claim 7 along with this additional teaching from Mehr.
30.	As per Claim 19, Mehr teaches wherein the computer-based processor is further configured to optimize the process parameters for subsequent iterations of the process using a trained version of the machine-learning software application [0139, 0140].
31.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehr (US 20180341248A1) and Dasgupta (US 20210312284A1) in view of Furuya (US 20180147665A1).
Mehr and Dasgupta are relied upon for the teachings as discussed above relative to Claim 9.
However, Mehr and Dasgupta do not teach wherein optimizing the process parameters using the trained version of the machine-learning software model comprises:  adjusting the process parameters based on information from the machine-learning software model to produce a desired sensor reading at the real world sensor during the process.  However, Furuya teaches wherein optimizing the process parameters using the trained version of the machine-learning software model comprises:  adjusting the process parameters based on information from the machine-learning software model to produce a desired sensor reading at the real world sensor during the process (processing conditions may be adjusted in such a way that the outputs of the processing-monitor sensors present optimal values, set a negative reward when an output of a processing-monitor sensor is far from an optimal value and a positive reward when an output of a processing-monitor sensor is close to an optimal value, [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehr and Dasgupta so that optimizing the process parameters using the trained version of the machine-learning software model comprises:  adjusting the process parameters based on information from the machine-learning software model to produce a desired sensor reading at the real world sensor during the process because Furuya suggests that this produces optimal values [0072].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611